Citation Nr: 0002242	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Assignment of an initial rating for service-connected 
chondromalacia of the right knee, currently rated as 10 
percent disabling.

2.  Assignment of an initial rating for service-connected 
chondromalacia of the left knee, currently rated as 10 
percent disabling.

3.  Assignment of an initial rating for service-connected 
tinnitus, currently rated as 10 percent disabling. 

4.  Assignment of an initial rating for service-connected 
sarcoidosis, rated as 10 percent disabling from March 19, 
1996, and 30 percent disabling from October 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to March 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, District of Columbia.  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee is 
manifested by mild tenderness, moderate crepitus on 
extension, and positive patellar grinding, with no 
subluxation, contracture, laxity, or lateral instability. 

2.  The veteran's chondromalacia of the left knee is 
manifested by positive patellar grinding, with no 
subluxation, contracture, laxity, or lateral instability.

3.  The veteran's tinnitus is moderate and recurrent. 

4.  Prior to October 7, 1996, the veteran's sarcoidosis was 
manifested by cough, fatigue, and dyspnea on exertion, 
asymptomatic with the use of steroid therapy.  

5.  Since October 7, 1996, the veteran's sarcoidosis has been 
manifested by the requirement of chronic low-dose 
(maintenance) or intermittent corticosteroids. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999). 

2.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999). 

3.  The schedular criteria for a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999). 

4.  The schedular criteria for a rating in excess of 10 
percent for sarcoidosis, for the period prior to October 7, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6899-6802 (1996). 

5.  The schedular criteria for a rating in excess of 30 
percent for sarcoidosis, for the period from October 7, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6802 (1996); 38 C.F.R. § 
4.97, Diagnostic Code 6846 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims for ratings in excess of the currently assigned 
ratings that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, she has presented claims that 
are plausible.  An appeal from an award of service connection 
and initial rating is a well-grounded claim as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying that part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (1999).

By her April 1997 notice of disagreement, the veteran 
appealed the RO's May 1996 initial determination of ratings 
for chondromalacia of the left and right knees, tinnitus, and 
sarcoidosis; thus, this is an appeal from the original 
assignment of a disability rating.  Therefore, the issue in 
this veteran's case presents an "original claim" as 
contemplated under Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found) rather than a claim for an "increased 
rating."

I.  Chondromalacia of the Right and Left Knee

The May 1996 rating decision on appeal granted service 
connection for bilateral knee patella femoral syndrome, and 
assigned a noncompensable rating under Diagnostic Code 5257.  
The veteran appealed this initial assignment of rating and, 
during the appeal, the rating for chondromalacia of the left 
and right knees was increased to 10 percent for each knee, 
effective from March 19, 1996, the day following the 
veteran's separation from service due to physical disability.  

Although a 10 percent rating for right and left knee 
chondromalacia was granted by the RO in January 1998, 
effective from March 1996, the veteran has not indicated that 
this satisfies her claim for a schedular rating in excess of 
the currently assigned 10 percent ratings.  On a claim for an 
original or an increased rating, a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran contends, therefore, that a rating in excess of 
10 percent is warranted for both the left and right knee 
chondromalacia.  She contends that she has problems with 
swelling and instability of both knees, particularly her 
right knee, and that her right knee has given out several 
times.  She notes that a VA orthopedics clinic has issued her 
a knee brace to help with stabilization of the right knee. 

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned where the 
disability is slight; a 20 percent rating is warranted where 
the disability is moderate; and a 30 percent rating is 
warranted where the disability is severe.  38 C.F.R. § 4.71a.

Service medical records reflect a history of recurrent knee 
pain since about 1987, including arthroscopic surgery of the 
right knee in January 1993 for patella subluxation.  

At a VA compensation examination in May 1996, the veteran 
complained that both knees ached, and she had bilateral knee 
pain which came and went.  Examination noted no tenderness to 
palpation of either knee, a scar over the mid right knee, and 
no swelling, deformities, or instability in either knee, with 
ranges of motion in both knees from 120 degrees of flexion to 
extension 10 degrees past 0.  The diagnosis was past history 
of residual bilateral knee pain secondary to patellofemoral 
syndrome. 

At a VA compensation examination in June 1997, the veteran 
reported intermittent pain and swelling in the right knee 
with activity since an in-service injury in 1993, with lesser 
symptoms of her left knee.  Examination revealed a surgical 
and arthroscopic incisions of the right knee, with no 
swelling, fluid, heat, or erythema, and no subluxation, 
contracture, laxity, or instability.  Examination did reveal 
mild tenderness of the right knee posteriorly, with moderate 
crepitus of the right knee on extension, and positive 
patellar grinding bilaterally, right greater than left.  
Ranges of motion were extension to 0 degrees and flexion to 
135 degrees, bilaterally.  The diagnosis was bilateral 
chondromalacia, right greater than left. 

Upon consideration of all the evidence of record, including 
objective findings and the veteran's subjective complaints, 
the Board finds that the symptomatology attributable to the 
veteran's service-connected right and left knee disabilities, 
including the diagnosed patella femoral syndrome or 
chondromalacia, is analogous to no more than slight recurrent 
subluxation or lateral instability of each knee.  38 C.F.R. 
§ 4.20.  In this regard, the Board notes the veteran's 
history of right knee injury, arthroscopic surgery, the 
veteran's assertion that she has been issued a brace for the 
right knee, and the more significant right knee 
symptomatology of mild tenderness, moderate crepitus on 
extension, and greater positive patellar grinding (as 
compared to the left).   

The criteria for a rating in excess of 10 percent, however, 
for either the right or left knee, have not been met.  The 
evidence reflects no clinical subluxation, contracture, 
laxity, or instability in either knee.  Although the veteran 
contends that the knees swell, VA examinations have not 
demonstrated such symptomatology.  For these reasons, the 
Board finds that the veteran's right and left knee 
chondromalacia is not productive of disability analogous to 
more than slight recurrent subluxation or lateral instability 
of each knee, symptomatology which is encompassed by a 10 
percent rating.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5257.  Furthermore, the 
evidence does not demonstrate that a rating in excess of 10 
percent is warranted for any period of time from the May 1996 
rating decision to the present so as to warrant a "staged" 
rating.

As to the possible application of a diagnostic code based on 
limitation of range of motion, the minimal limitation of 
right or left knee motion on flexion (to 120 or 135 degrees) 
and extension (0 degrees or 10 degrees beyond extension), 
does not reach the level of a noncompensable (zero percent) 
schedular rating under Diagnostic Codes 5260 or 5261.  
38 C.F.R. § 4.71a (1999).  Considering the minimal limitation 
of motion and other clinical findings, including mild 
tenderness and no evidence of swelling or inflammation on 
examination, the Board finds that the veteran's complaints of 
pain with activity are not productive of limitation of motion 
or functional impairment so as to warrant a rating in excess 
of the currently assigned 10 percent ratings for right and 
left knee disability.  See 38 C.F.R. §§ 4.40, 4.71a, 
Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

II.  Tinnitus

The May 1996 rating decision on appeal granted service 
connection for tinnitus, and assigned a noncompensable rating 
under Diagnostic Code 6260.  The veteran appealed this 
initial assignment of rating and, in a September 1998 rating 
decision on appeal, the rating for tinnitus was increased to 
10 percent disabling, effective from March 19, 1996, the day 
following the veteran's separation from service due to 
physical disability.  

Although a 10 percent rating for tinnitus was granted by the 
RO in September 1998, effective from March 1996, the veteran 
has not indicated that this satisfies her claim for a 
schedular rating in excess of the currently assigned 10 
percent rating.  Therefore, she is presumed to be seeking the 
maximum benefit allowed by law and regulation.  See AB, 6 
Vet. App. at 38.  The veteran contends that she has 
experienced tinnitus since wearing an earpiece in service 
from 1991 to 1995, and that a rating in excess of 10 percent 
is warranted for her service-connected tinnitus.  

Diagnostic Code 6260 provides that, for recurrent tinnitus, a 
10 percent rating is warranted.  38 C.F.R. § 4.87.  At a May 
1996 VA audiological examination, the veteran reported a 
history of moderate recurrent high pitched tinnitus which had 
begun in service.  Such reported symptomatology is well 
encompassed by the assigned 10 percent rating for tinnitus 
under Diagnostic Code 6260, the maximum schedular rating 
provided under this diagnostic code.  38 C.F.R. § 4.87.  
There is no evidence that the veteran's service-connected 
tinnitus is of traumatic origin, including a head injury.  
Therefore, a 10 percent rating is the maximum rating 
available for the veteran's tinnitus, and a rating in excess 
of 10 percent is not warranted for any period of time from 
the May 1996 rating decision to the present so as to warrant 
a "staged" rating.

III.  Sarcoidosis

The May 1996 rating decision on appeal granted service 
connection for sarcoidosis, and assigned a 10 percent rating 
under Diagnostic Code 6802 (1996), effective from March 19, 
1996, the day following the veteran's separation from 
service.  The veteran appealed this initial assignment of 
rating and, in a January 1998 rating decision on appeal, the 
rating for sarcoidosis was increased to 30 percent disabling 
under Diagnostic Code 6846 (1999), effective from October 7, 
1996, under new criteria for rating nontuberculosis lung 
diseases, as set forth in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46720 (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
compensation is awarded or increased "'pursuant to any Act 
or administrative issue, the effective date of such an award 
or increase ... shall not be earlier than the effective date of 
the Act or administrative issue.'"  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  See 38 U.S.C.A. § 5110(g) (West 1991).  
This rule prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  The determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97.  In this case, the veteran's sarcoidosis must be rated 
for the period prior to October 7, 1996 on the basis of the 
former rating criteria, and may then be rated for the period 
from October 7, 1996 on the basis of both the old and new 
rating criteria. 

The general rating formula for sarcoidosis under the new 
rating criteria is as follows: A 100 percent rating requires 
cor pulmonale, or; cardiac involvement with congestive heart 
failure, or; progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment.  A 60 percent 
rating is for pulmonary involvement in cases requiring 
systemic high dose (therapeutic) corticosteroids for control.  
A 30 percent rating requires pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  In addition, the active 
disease or residuals can be rated as chronic bronchitis under 
Diagnostic Code 6600 and any extra-pulmonary involvement in 
for consideration under the specific body system involved.  
38 C.F.R. § 4.97, Diagnostic Code 6846 (1999).  

The general rating formula for bronchitis is as follows: A 10 
percent rating requires a FEV-1 of 71- to 80-percent 
predicted; or FEV-1/FVC of 71 to 80 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) 66- to 80-percent predicted.  A 30 percent 
rating is for assignment on showing of FEV-1 of 56- to 70-
percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO 
(SB) 56- to 65- percent predicted.  A 60 percent rating 
requires a FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO (SB) of 40- to 55- percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600 (1999).

The general rating formula under the old rating criteria (as 
analogized to pneumoconiosis) is as follows: A 10 percent 
rating is warranted for sarcoidosis which is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent rating requires moderate 
symptomatology with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent rating requires severe 
symptomatology with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6802 (1996). 

The veteran was diagnosed with sarcoidosis in service in 
August 1995 following bilateral pneumonia.  A March 1996 VA 
compensation examination noted that she had no recurrences of 
pneumonia and was essentially asymptomatic, but was on 
Prednisone.  Examination revealed that lung fields were clear 
to auscultation, and the resulting diagnosis was status post 
past history of sarcoidosis, manifested by bilateral 
pneumonia (resolved), sarcoidosis apparently asymptomatic on 
steroid therapy.  

A VA Medical Certificate dated June 2, 1997 reflects a 
diagnosis of nonacute sarcoidosis.  At a June 1997 VA 
respiratory examination, the veteran reported that she 
discontinued Prednisone in May 1996, then was treated with 
chloroquine, that she had a frequent but nonproductive cough, 
was tired and had tremendous fatigue, and had dyspnea on 
exertion, and wheezes.  Physical examination revealed that 
the chest was clear and resonant.  The diagnosis was 
sarcoidosis, manifested by a continued cough, fatigue, and 
dyspnea on exertion. 

In September 1997, the veteran was noted to have pleural 
effusion, while forced expiration pulmonary testing revealed 
no obstructive ventilatory defect, with single breath carbon 
monoxide diffusing capacity reduced.  The results were 
interpreted as showing improvement as compared with 
spirometry performed in July 1997 when the results were 
FEV1/FVC of 2.19/2.48 and the DLCO was 12.8.  The diagnosis 
was mild defect in gas transfer.  

The evidence shows that, prior to October 1996, the veteran's 
sarcoidosis was essentially asymptomatic with the use of 
steroid therapy. The veteran's sarcoidosis has previously 
been rated by analogy to pneumoconiosis. 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996).  The Board finds that an 
analogous 10 percent rating under Diagnostic Code 6899-6802 
encompasses such symptomatology, as the 10 percent rating 
contemplates sarcoidosis which is definitely symptomatic and 
manifested to the extent of moderate dyspnea on extended 
exertion.  The Board finds that a 30 percent rating prior to 
October 7, 1996 is not warranted because the evidence does 
not demonstrate moderate symptomatology with considerable 
sarcoidosis (analogous to pulmonary fibrosis), or moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  38 C.F.R. § 4.97 (1996). 

On the other hand, the evidence of record is sufficient to 
support a 30 percent rating under the new rating criteria.  
The veteran's sarcoidosis requires chronic low-dose 
(maintenance) or intermittent corticosteroids steroid 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6846.  In this 
case, the Board finds that the amended regulation, which 
provides for rating based on the use of corticosteroids, is 
more favorable to the veteran than the prior regulation, 
which rated on the basis of symptomatology (pulmonary 
fibrosis, dyspnea, ventilatory deficit), pulmonary function 
tests, and impairment of health; while on steroid therapy, 
the veteran was asymptomatic, and the most recent pulmonary 
function testing did not reveal any pulmonary obstruction.  

Although the evidence is sufficient to support a 30 percent 
rating under the new criteria (effective from October 7, 
1996), it does not support a rating higher than 30 percent.  
It has not been demonstrated that, since October 7, 1996, the 
effects of the symptoms related to the service-connected 
sarcoidosis resulted in a FEV-1 of 40- to 55-percent 
predicted; or FEV- 1/FVC of 40 to 55 percent; or DLCO (SB) of 
40- to 55- percent predicted; or maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  38 
C.F.R. § 4.97, Diagnostic Code 6600 (1999).  Nor has it been 
demonstrated that the veteran's symptomatology since October 
7, 1996 consists of pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  38 
C.F.R. § 4.97, Diagnostic Code 6846 (1999).

In addition, under the old criteria, it has not been shown 
that, from October 7, 1996, the veteran's pulmonary 
sarcoidosis was productive of severe symptomatology with 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  38 C.F.R. § 
4.97, Diagnostic Code 6802 (1996).  As such, the Board finds 
that a rating in excess of 30 percent, for the period from 
October 7, 1996, is not warranted.  The veteran is, of 
course, entitled to apply to the RO for higher ratings at any 
time with evidence of increased disability.  


ORDER

A rating in excess of 10 percent for service-connected right 
knee chondromalacia is denied. 

A rating in excess of 10 percent for service-connected left 
knee chondromalacia is denied. 

A rating in excess of 10 percent for service-connected 
tinnitus is denied. 

A rating in excess of 10 percent for service-connected 
sarcoidosis, for the period prior to October 7, 1996, is 
denied. 

A rating in excess of 30 percent for service-connected 
sarcoidosis, for the period from October 7, 1996, is denied. 


		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

